Case 1:12-cv-01466-ALC Document 55 Filed 08/26/19 PageateA
Wy?

    

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

f= f$7-§5
[SEALED],
Plaintiff,
12 Civ. 1466 (ALC)
- against -
[SEALED], UNDER SEAL
Defendants.

 

 

SSR. ORDER
Upon consideration of the State of New York’s letter application, dated
January 8, 2015, to extend the seal in this qui fam action from February 4, 2015 until
June 4, 2015, it is hereby ORDERED as follows:
1. The application is GRANTED.
2. The seal imposed by this Court on the file in this action by an Order dated
March 1, 2012 is hereby extended, and all filings in this case and the
Complaint shall remain under seal until further order of this Court, except to
the extent the Court has partially lifted the seal to permit certain disclosures.
3. The State of New York shall submit an ex parte status report to the Court no
later than May 29, 2015.
4. The State of New York shall serve a copy of this Order upon the Relator and

the United States within ten (10) business days of its receipt of this Order.

 
Case 1:12-cv-01466-ALC Document 55 Filed 08/26/19 Page 2 of 2

5O ORDERED:

   

New York, New York
January [4_, 2015

 

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

ba

 
